"


                „                                                                                        09/02/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA                                         Case Number: DA 21-0425


                                                DA 21-0425
                                                                                          11.

 JAY DONALD WITKOWSKI,
                                                                                      SEP 0 2 2021
                                                                                   Br•vv n Greenwood
                    Petitioner and Appellant,                                          r3f •-' N".4, n'e
                                                                                                         Court


       v.                                                                     ORDER

 STATE OF MONTANA,

                    Respondent and Appellee.



       Jay Donald Witkowski moves this Court for appointment of counsel in his appeal.
As grounds, Witkowski provides that he is incarcerated and indigent.
       Witkowski appeals the June 10, 2021 Valley County District Court's dismissal of
his petition for postconviction relief. There is no right to the appointment of counsel in a
postconviction proceeding for relief, although a court may order the assignment of counsel
under the circumstances outlined in § 46-8-104, MCA. Witkowski represented himself in
his postconviction proceeding before the District Court. He has not demonstrated that
extraordinary circumstances exist to justify appointment of counsel, pursuant to § 46-8-
104(3), MCA. Accordingly,
      IT IS ORDERED that Witkowski's "Application for Court Appointed Attorney,"
deemed a Motion for Appointment of Counsel, is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to Jay
Donald Witkowski along with a copy of this Court's Appellate Handbook.
      DATED this             1-.-54 day of August, 2021.
                                             p4-crk•40."
                                                         For the Court,




                                                                          Chief Justice